DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “a direction further to an optical axis”.  It is unclear how to construe this phrase, as it is grammatically confusing and renders the claim indefinite.
	Claim 11 recites “the optical element side”.  There is insufficient antecedent basis for this limitation in the claim.  No optical element side is previously recited, and thus it is unclear to what “the optical element side” is referring.
	The scope of the claimed subject matter cannot be determined by one of ordinary skill in the art, and thus claims 10 and 11 are indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldern et al. (US 2004/0108971).

	Regarding claim 1, Waldern discloses a virtual image display apparatus, comprising: a display element (figs. 41-45, ¶ 196-220, display 116);
	an optical element configured to pass therethrough image light emitted from the display element (figs. 41-45, ¶ 196-220, e.g., lens 126);
	a reflecting mirror configured to reflect the image light emitted from the optical element (figs. 41-45, ¶ 196-220, mirror 127);
	a hologram mirror of a see-through type configured to reflect the image light, emitted from the reflecting mirror, to a pupil position (figs. 41-45, ¶ 196-220, reflective holographic element 119);
	and a linear diffraction element of a transmissive type arranged at an optical path from the display element to the hologram mirror (figs. 41-45, ¶ 196-220, diffractive holographic element 120),
	wherein the optical element, the reflecting mirror, and the hologram mirror are arranged to form an off-axis system (figs. 41-45, ¶ 196-220),
	and the linear diffraction element compensates wavelength dispersion caused by the hologram mirror at an off-axis surface of the off-axis system (figs. 41-45, ¶ 196-220, combination of elements 119 and 120 allows the chromatic dispersions and off-axis aberrations generated by each of the diffractive elements to be balanced).

	Regarding claim 2, Waldern discloses wherein at the off-axis system, an optical path from the optical element to the reflecting mirror, an optical path from the reflecting mirror to the hologram mirror, and an optical path from the hologram mirror to the pupil position are arranged to be folded twice to have a Z-like shape (figs. 41-45, ¶ 196-220, Z-like shapes from lens 126 to pupil).

	Regarding claim 3, Waldern discloses wherein the linear diffraction element includes a diffraction pattern extending in a direction perpendicular to the off-axis surface of the off-axis system (figs. 41-45, ¶ 196-220, switchable diffractive holographic element 120 may be a transmissive diffraction grating).

	Regarding claim 5, Waldern discloses wherein primary diffraction light from the linear diffraction element enters the hologram mirror (figs. 41-45, ¶ 196-220, switchable diffractive holographic element 120 may be a transmissive diffraction grating).

	Regarding claim 6, Waldern discloses wherein the linear diffraction element is arranged between the reflecting mirror and the hologram mirror (figs. 41-45, ¶ 196-220, element 120 between element 127 and element 119).

	Regarding claim 7, Waldern discloses wherein in an optical path of a main optical beam from a center of a display surface, a distance between the hologram mirror and the pupil position is equal to or less than a distance between the hologram mirror and the linear diffraction element (figs. 41-45, ¶ 196-220, distance between 119 and pupil less than or equal to distance between 119 and 120).

	Regarding claim 8, Waldern discloses wherein an intermediate image is formed between the linear diffraction element and the hologram mirror (figs. 41-45, ¶ 214, ¶ 221, intermediate image may be formed at some point along the optical train, e.g., at element 120).

	Regarding claim 9, Waldern discloses wherein the intermediate image is formed closer to the linear diffraction element than to the hologram mirror (figs. 41-45, ¶ 214, ¶ 221, intermediate image may be formed at some point along the optical train, e.g., at element 120).

	Regarding claim 10, Waldern discloses wherein at the off-axis surface of the off-axis system, a hologram layer of the hologram mirror is oriented in a direction further to an optical axis at an emission side of the hologram layer than to an optical axis at an incident side of the hologram layer (figs. 41-45, ¶ 196-220, curved elements may be used).

	Regarding claim 11, Waldern discloses wherein the hologram mirror has a shape in which an original point in a curved surface expression is shifted to the optical element side from an effective area of the hologram mirror (figs. 41-45, ¶ 196-220, curved elements may be used).

	Regarding claim 12, Waldern discloses wherein an image displayed at the display element has a distortion that cancels a distortion formed by the optical element, the reflecting mirror, and the hologram mirror (¶ 72, ¶ 140, image produced by the image generator can be pre-distorted).

	Regarding claim 13, Waldern discloses wherein at the off-axis surface of the off-axis system, an intermediate pupil is arranged between the optical element and the reflecting mirror (¶ 217, a stop to define the limiting aperture located at or near lens element surface 126a).

	Regarding claim 14, Waldern discloses wherein the optical element, the reflecting mirror, and the hologram mirror have an optically symmetric shape with respect to a direction orthogonal to the off-axis surface of the off-axis system (figs. 41-45, ¶ 196-220, e.g., see fig. 43).

	Regarding claim 15, Waldern discloses wherein a direction orthogonal to the off-axis system corresponds to a lateral direction in which eyes are aligned, and the reflecting mirror has a lateral width in the lateral direction, the lateral width being larger than a vertical width in a vertical direction orthogonal to the lateral direction (figs. 41-45, ¶ 196-220, e.g., see fig. 43).

	Regarding claim 16, Waldern discloses wherein the optical element is arranged to be interposed between the reflecting mirror and the display element in a lateral direction orthogonal to the off-axis system and in a front surface direction orthogonal to a vertical direction orthogonal to the lateral direction (figs. 41-45, ¶ 196-220, lens 126 between mirror 127 and display 116).

	Regarding claim 17, this claim is rejected under the same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Waldern in view of Griffin et al. (US 2018/0143427; cited in Applicant’s IDS filed 6/8/22).

	Regarding claim 4, Waldern fails to disclose wherein the linear diffraction element is a blazed diffraction grating.
	Griffin teaches wherein the linear diffraction element is a blazed diffraction grating (¶ 68, blazed diffraction grating disclosed).
	Waldern and Griffin are both directed to off-axis projection display systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Waldern with the blazed diffraction grating of Griffin since such a modification allows light to be directed into the preferred diffractive orders corresponding to the tilted light path (Griffin, ¶ 68).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Potin et al. (US 6,788,442)
Rogers (US 5,684,634)
Roberts et al. (US 5,396,349)
Firth et al. (US 5,164,848)
Cheysson et al. (US 4,874,214)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626